Citation Nr: 0309416	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  00-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a chronic right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had over eight years of active service at the 
time of his discharge from the Marine Corps in January 1992.  

A review of the evidence of record discloses that the veteran 
was accorded an examination of the joints by VA in January 
2003.  The report of the examination is of record, but the RO 
has not had an opportunity to consider it and provide the 
veteran with a supplemental statement of the case.  

The undersigned notes that an April 2003 notification letter 
regarding the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA) was not in compliance with the recent 
holding of Disabled American Veterans, et. al., v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In that case it was held, in 
essence, that evidence obtained by the Board without first 
remanding the case to the RO for initial consideration was 
invalid.

In view of the current posture of the case and the 
comprehensive scope of the VCAA, the Board is of the opinion 
that further development is necessary.  Therefore, the case 
is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right shoulder disability since 
January 2003.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  Then, the RO should readjudicate the 
claim of entitlement to a disability 
rating in excess of 20 percent for the 
right shoulder disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and he and his representative 
provided with an appropriate opportunity 
for response.  

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




